ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 
Reasons for Allowance
Claim(s) 1, 2, 4-10, 12-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a wavelength conversion device, configured to receive an excitation beam, comprising a substrate, having a first region and a second region disposed adjacent to each other, at least one wavelength conversion material layer, disposed on the substrate and located in the first region, wherein the at least one wavelength conversion material layer is configured to convert a wavelength of the excitation beam, a light transparent plate, located in the second region of the substrate to be defined with the substrate as a disc shape, a driving unit, comprising a rotation shaft, wherein the driving unit is connected to the substrate and configured to drive the substrate to rotate with the rotation shaft as an axial center, and an assembly member, disposed on the substrate, wherein the substrate drives the assembly member to rotate, and a thickness or a shape of the as specifically called for the claimed combinations.
The closest prior art, the combination of Fujii (US 2018/0373023 A1) and Yamamoto (US 2010/0245776 A1), does not include a light transparent plate, located in the second region of the substrate to be defined with the substrate as a disc shape, that the assembly member at least has a first part and a second part, and a first thickness of the first part in the radial direction is greater than a second thickness of the second part in the radial direction, and the first thickness and the second thickness are greater than zero, and that the substrate is disposed between the assembly member and the driving unit, an orthographic projection of the first part of the assembly member on the substrate overlaps with a part of the light transparent plate as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the combined references in the manner required by the claims. 
To clarify the allowance, lines 16-19 of claim 1, and similarly recited in claim 18 lines 25-28 and claim 19 lines 15-18, had been previously rejected in further view of Takamatsu (US 2018/0059403 A1). The Examiner had argued that this third reference was combinable with Fujii and Yamamoto in order to provide an anchor point for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875